FILED
                            NOT FOR PUBLICATION
                                                                               DEC 11 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MYRA ANDRES-GALEOTE,                             No.   18-71940

              Petitioner,                        Agency No. A200-963-925

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 16, 2020
                             San Francisco, California

Before: SCHROEDER and BERZON, Circuit Judges, and MENDOZA,** District
Judge.

      Myra Andres-Galeote, a native and citizen of Mexico, petitions for review of

the denial by the Board of Immigration Appeals (BIA) of her claims for asylum,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Salvador Mendoza, Jr., United States District Judge
for the Eastern District of Washington, sitting by designation.
withholding, and relief under the Convention Against Torture (CAT). We deny the

Petition.

      Petitioner contends she was denied due process when the IJ refused to

continue her hearing three days after she obtained counsel following the death of

her prior attorney. To establish a denial of due process, she must establish that the

lack of preparation time may have affected the outcome of the proceeding. See

Ibarra-Flores v. Gonzales, 439 F.3d 614, 620–21 (9th Cir. 2006). Petitioner has

proffered no showing of prejudice. She has similarly not shown that the lack of an

interpreter in her native Nahuatl language resulted in any prejudice. See Kotasz v.

INS, 31 F.3d 847, 850 n.2 (9th Cir. 1994).

      The BIA did not err in concluding that Andres-Galeote failed to establish a

probability of future persecution on account of a protected ground. She has at best

shown that years earlier, while she was a child, the government deprived her

village of food and water as retaliation for the villagers’ support of an opposing

political party. There is no indication in the record that this deprivation was based

on the government’s perception of Andres-Galeote’s own political opinion, as she

was a child at the time, so any such perception was extremely unlikely. Nor does

the incident support any inference that Petitioner would be singled out for

persecution in the future on account of her political opinion. Further, Petitioner


                                          2
has not alleged any systematic pattern or practice of persecution. See Wakkary v.

Holder, 558 F.3d 1049, 1060 (9th Cir. 2009).

      Nor did the BIA err in failing to consider whether the birth of her child was

a changed circumstance meriting equitable tolling of the one-year limitation on the

filing of motions to reopen. The argument was not raised before the IJ, and the

BIA is not required to entertain arguments raised for the first time on appeal.

Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019).

      Finally, Petitioner’s challenge to the agency’s jurisdiction on account of

defects in the Notice to Appear is foreclosed by our Circuit precedent. See Aguilar

Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020).

      Petition DENIED.




                                          3